DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (USP 4,141,726).
Regarding claims 1-2
Yajima teaches a composite material comprising silicon carbide fibers (i.e. bulk material with an affinity for oxygen) and beryllium (i.e. a metal with a higher affinity for oxygen than silicon carbide) bonded tightly thereto (abstract).

Although, Yajima does not teach that the metal is present within the fiber to a depth of at least 1 micron from the fibers surface, Yajima teaches identical materials and methods as the instant invention, and as such it is expected and obvious that the metal would be present at least 1 micron below the fibers surface.
Regarding claim 3
This only further limits the base claim when a metal alloy is used.
Regarding claim 4
As the melted beryllium is mixed with the fibers, the beryllium would be present at the surface of the fibers, and if the beryllium of the instant invention forms an oxidized layer, the same would be expected in the composite of Yajima.
Regarding claim 5
As the beryllium and silicon carbide are brought together as a melt of the beryllium it would be expected to at least partially alloy with the silicon before being oxidized.
Regarding claim 7
Yajima teaches that the silicon carbide can account for 95 wt % of the composite, the beryllium can be present in amounts of only 5 %, and 5 wt % is not so different from less than 5 wt % that the skilled artisan would expect a difference in properties. Whereas, a prima facie case of obviousness exists where the claimed ranges and prior Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of the claim in combination with the limitations of the base claim from which it depends.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that Yajima does not teach identical methods. This is not persuasive as the instant invention teaches placing the metal on the surface of a fiber and heating to 900-1,300 C for sufficient time to allow the metal to diffuse and/or flow to and into grain boundaries (specification page 3, lines 9-11). However, applicants admit that Yajima teaches that a melted matrix material (i.e. metal) is permeated into the spaces between the uniformly arranged fiber bundles under vacuum or an inert atmosphere. Further, applicants have not shown any significant difference between the method of Yajima and the instant invention, nor have applicants shown that the metal matrix of Yajima would not penetrate into the fibers surface at least 1 micron. 
	Applicants argue that Yajima involves treatment of a group of fibers, not just one fiber as in the instant invention. While this may be true it is not persuasive as the 
	Applicants argue that there is no reason to suppose that any of the combinations taught in Yajima would  achieve the sub-fiber surface depth penetration of the metal. This is not persuasive based on the materials and methods of the reference being similar or identical to the instant invention, if the metal permeates in the instant invention it is also expected to do the same in Yajima, and applicants have presented no evidence that such would not occur. Further, applicants have not shown that the temperature or time used in Yajima would not produce the same results as claimed.
	Applicants argue that there claim 4 requires a metal oxide diffusion barrier, and that Yajima uses argon. While this may be true it is also not persuasive as applicants have not shown what methods would be required to form an oxide coating, and it is known that metals often form oxide coatings. Further, Yajima explicitly teaches that an oxide film can be formed by heating fibers coated with a metal or alloy at a temperature of 500-2,500 C for 0.1 to 50 hours under an oxidizing atmosphere. (column 8, lines 48-54).
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734